EXHIBIT 10.1.3

 

THE FEDERAL HOME LOAN BANK OF BOSTON

PENSION BENEFIT EQUALIZATION PLAN

(Effective January 1, 2009, as amended April 15, 2009)

 

Federal Home Loan Bank of Boston (the “Bank”) adopted the Federal Home Loan Bank
of Boston Pension Benefit Equalization Plan (the “Plan”), as a component of the
Federal Home Loan Bank of Boston Benefit Equalization Plan, effective January 1,
1993.  The Plan is herein amended and restated in order to comply with Code
Section 409A, as enacted by the American Jobs Creation Act of 2004 and
applicable regulations thereunder.  This amendment and restatement shall be
effective January 1, 2009 and is further amended on April 15, 2009; provided,
however, that any provision required to be effective on and after January 1,
2005 in order for the Plan to comply with Code Section 409A shall become
effective as of January 1, 2005 (or such later date as shall be permitted under
applicable Code Section 409A transition rules); and provided further, that if
the application of any amended or restated provision below to a Member’s
Grandfathered Supplemental Benefit (as defined below) would constitute a
“material modification” for purposes of Treasury Regulation
Section 1.409A-6(a)(4), the corresponding provision of the Prior Plan shall
apply in lieu of such amended or restated provision.

 

The Plan is established and maintained by the Bank in order to provide
designated Eligible Executives with the benefits which would have been provided
under the Pentegra Defined Benefit Plan for Financial Institutions (the
“Qualified Plan”) if (a) their benefits under the Qualified Plan were not
limited by certain limitations imposed by the Internal Revenue Code applicable
to the Qualified Plan; (b) “Salary” as defined in the Qualified Plan took into
account amounts paid under the Bank’s incentive compensation plan(s) and
elective deferrals to the Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan; and (c) certain benefit adjustments were provided to
Executive Officers as described herein.

 

The Plan is a governmental plan under Section 4(b) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and is therefore exempt from
coverage under ERISA.  The Plan is unfunded and maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees, and is not intended to be qualified under
Section 401(a) of the Internal Revenue Code.

 


SECTION 1 - DEFINITIONS


 

Each word used herein not defined below that begins with a capital letter and is
defined in the Qualified Plan shall have the same definition as the definition
given to that word in the Qualified Plan.  Wherever used herein, the following
terms shall have the meanings hereinafter set forth:

 


1.1                                 “ADMINISTRATOR” MEANS THE COMMITTEE OR SUCH
PERSON OR PERSONS AS MAY BE APPOINTED BY THE COMMITTEE TO BE RESPONSIBLE FOR
THOSE FUNCTIONS ASSIGNED TO THE ADMINISTRATOR UNDER THE PLAN.


 


1.2                                 “AFFILIATE” MEANS ANY ENTITY THAT IS A
MEMBER OF A “CONTROLLED GROUP” OF CORPORATIONS WITH THE BANK UNDER CODE
SECTION 414(B) OR A TRADE OR BUSINESS UNDER COMMON CONTROL WITH THE BANK UNDER
CODE SECTION 414(C); PROVIDED, HOWEVER, THAT IN APPLYING CODE


 

--------------------------------------------------------------------------------



 


SECTIONS 1563(A)(1), (2) AND (3) FOR PURPOSES OF CODE SECTION 414(B), THE
LANGUAGE “AT LEAST 50 PERCENT” WILL BE USED INSTEAD OF “AT LEAST 80 PERCENT”
EACH PLACE IT APPEARS, AND IN APPLYING TREASURY REGULATION SECTION 1.414(C)-2
FOR PURPOSES OF CODE SECTION 414(C), THE LANGUAGE “AT LEAST 50 PERCENT” WILL BE
USED INSTEAD OF “AT LEAST 80 PERCENT” EACH PLACE IT APPEARS.  IN ADDITION, TO
THE EXTENT THAT THE ADMINISTRATOR DETERMINES THAT LEGITIMATE BUSINESS CRITERIA
EXIST TO USE A REDUCED OWNERSHIP PERCENTAGE TO DETERMINE WHETHER AN ENTITY IS AN
AFFILIATE FOR PURPOSES OF DETERMINING WHETHER A TERMINATION OF EMPLOYMENT HAS
OCCURRED, THE ADMINISTRATOR MAY DESIGNATE AN ENTITY THAT WOULD MEET THE
DEFINITION OF “AFFILIATE” SUBSTITUTING 20 PERCENT IN PLACE OF 50 PERCENT IN THE
PRECEDING SENTENCE AS AN AFFILIATE IN APPENDIX A HERETO.  SUCH DESIGNATION SHALL
BE MADE BY DECEMBER 31, 2008 OR, IF LATER, AT THE TIME A 20 PERCENT OR MORE
OWNERSHIP INTEREST IN SUCH ENTITY IS ACQUIRED.


 


1.3                                 “BANK” MEANS THE FEDERAL HOME LOAN BANK OF
BOSTON.


 


1.4                                 “BENEFICIARY” MEANS THE PERSON, PERSONS OR
TRUST DESIGNATED BY A MEMBER AS DIRECT OR CONTINGENT BENEFICIARY IN THE MANNER
PRESCRIBED BY THE ADMINISTRATOR.  THE BENEFICIARY OF A MEMBER WHO HAS NOT
EFFECTIVELY DESIGNATED A BENEFICIARY SHALL BE HIS OR HER ESTATE.


 


1.5                                 “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE BANK.


 


1.6                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR THERETO.


 


1.7                                 “CODE LIMITATIONS” MEANS (A) THE CAP ON
COMPENSATION TAKEN INTO ACCOUNT BY THE QUALIFIED PLAN UNDER CODE
SECTION 401(A)(17); AND (B) THE OVERALL LIMITATION ON BENEFITS IMPOSED BY CODE
SECTION 415(B), AS SUCH PROVISIONS MAY BE AMENDED FROM TIME TO TIME, AND ANY
SIMILAR SUCCESSOR PROVISIONS OF FEDERAL TAX LAW.


 


1.8                                 “COMMITTEE” MEANS THE PERSONNEL COMMITTEE OF
THE BOARD OF DIRECTORS, WHICH IS AUTHORIZED TO PERFORM THE FUNCTIONS DESCRIBED
IN ARTICLE V.


 


1.9                                 “DISABILITY” MEANS THAT THE MEMBER (A) IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS; (B) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE BANK; OR (C) HAS BEEN DETERMINED TO BE TOTALLY
DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.  NOTWITHSTANDING THE FOREGOING,
WHETHER A MEMBER HAS INCURRED A DISABILITY WITH RESPECT TO HIS OR HER
GRANDFATHERED SUPPLEMENTAL BENEFIT SHALL BE DETERMINED UNDER THE PROVISIONS OF
THE PRIOR PLAN.


 


1.10                           “EFFECTIVE DATE” MEANS JANUARY 1, 2009.  THE PLAN
WAS INITIALLY EFFECTIVE JANUARY 1, 1993 AND WAS RESTATED EFFECTIVE JANUARY 1,
1997.  ANY PROVISION OF THIS AMENDMENT AND RESTATEMENT REQUIRED TO BE EFFECTIVE
ON AND AFTER JANUARY 1, 2005 IN ORDER FOR THE PLAN TO COMPLY WITH CODE
SECTION 409A SHALL BECOME EFFECTIVE AS OF JANUARY 1, 2005 (OR SUCH LATER DATE UP
TO JANUARY 1, 2008 AS SHALL BE PERMITTED UNDER APPLICABLE CODE SECTION 409A
TRANSITION RULES).


 


2

--------------------------------------------------------------------------------



 


1.11                           “ELIGIBLE EXECUTIVE” OR “EXECUTIVE” MEANS AN
EMPLOYEE OF THE BANK WHO IS A CORPORATE OFFICER AND (A) IS ELIGIBLE TO
PARTICIPATE IN THE THRIFT BEP, OR (B) HAS BEEN SELECTED TO BE AN ELIGIBLE
EXECUTIVE BY THE COMMITTEE.


 


1.12                           “EXECUTIVE OFFICER” MEANS AN ELIGIBLE EXECUTIVE
WHO IS DESIGNATED AS AN EXECUTIVE OFFICER BY THE BOARD OF DIRECTORS OR THE
COMMITTEE.


 


1.13                           “GRANDFATHERED SUPPLEMENTAL BENEFIT” MEANS, FOR
ANY MEMBER IN THE PLAN ON OR BEFORE DECEMBER 31, 2004, THE PRESENT VALUE OF THE
AMOUNT TO WHICH THE MEMBER WOULD HAVE BEEN ENTITLED UNDER THE PLAN IF HE OR SHE
HAD VOLUNTARILY TERMINATED SERVICE WITHOUT CAUSE ON DECEMBER 31, 2004 (OR HIS OR
HER EARLIER TERMINATION OF EMPLOYMENT), AND RECEIVED A PAYMENT OF THE BENEFITS
AVAILABLE FROM THE PLAN ON THE EARLIEST POSSIBLE DATE ALLOWED UNDER THE PLAN IN
THE FORM WITH THE MAXIMUM VALUE.  NOTWITHSTANDING THE FOREGOING, FOR ANY
SUBSEQUENT PLAN YEAR, THE GRANDFATHERED SUPPLEMENTAL BENEFIT MAY INCREASE TO
EQUAL THE PRESENT VALUE OF THE BENEFIT THE MEMBER ACTUALLY BECOMES ENTITLED TO,
IN THE FORM AND AT THE TIME ACTUALLY PAID, DETERMINED UNDER THE TERMS OF THE
PLAN (INCLUDING APPLICABLE CODE LIMITS), AS IN EFFECT ON OCTOBER 3, 2004,
WITHOUT REGARD TO ANY FURTHER SERVICES RENDERED BY THE SERVICE PROVIDER AFTER
DECEMBER 31, 2004, OR ANY OTHER EVENTS AFFECTING THE AMOUNT OF OR THE
ENTITLEMENT TO BENEFITS (OTHER THAN THE MEMBER’S ELECTION WITH RESPECT TO THE
TIME OR FORM OF AN AVAILABLE BENEFIT).  FOR PURPOSES OF CALCULATING THE PRESENT
VALUE OF THE GRANDFATHERED SUPPLEMENTAL BENEFIT, REASONABLE ACTUARIAL
ASSUMPTIONS AND METHODS MUST BE USED.  THE GRANDFATHERED SUPPLEMENTAL BENEFIT
SHALL BE CALCULATED IN ACCORDANCE WITH THE RULES AND REGULATIONS PROMULGATED
UNDER CODE SECTION 409A IN ORDER TO TREAT THE GREATEST PROPORTION OF ACCRUED
BENEFIT POSSIBLE AS NOT SUBJECT TO SECTION 409A BECAUSE IT WAS VESTED AND
ACCRUED PRIOR TO JANUARY 1, 2005.


 


1.14                           “INCENTIVE COMPENSATION” MEANS ANNUAL BONUS UNDER
THE BANK’S EXECUTIVE INCENTIVE PLAN AND, IF APPLICABLE, ANY LONG-TERM INCENTIVE
COMPENSATION PAYABLE TO A MEMBER UNDER THE BANK’S INCENTIVE COMPENSATION
PLAN(S).


 


1.15                           “MEMBER” MEANS A PARTICIPANT IN THIS PLAN, UNLESS
IT IS CLEAR FROM THE CONTEXT THAT PARTICIPATION IN THE QUALIFIED PLAN IS
REFERENCED.


 


1.16                           “NON-GRANDFATHERED SUPPLEMENTAL BENEFIT” MEANS
THE AMOUNT OF THE MEMBER’S ACCRUED BENEFIT UNDER THE PLAN, OTHER THAN HIS OR HER
GRANDFATHERED SUPPLEMENTAL BENEFIT, IF ANY.


 


1.17                           “PENSION COMMENCEMENT DATE” MEANS THE FIRST DAY
OF THE FIRST PERIOD FOR WHICH A SUPPLEMENTAL BENEFIT IS PAID AS AN ANNUITY OR
LUMP SUM.  THE PENSION COMMENCEMENT DATE IS DETERMINED SEPARATELY FOR
GRANDFATHERED AND NON-GRANDFATHERED SUPPLEMENTAL BENEFITS.


 


1.18                           “PLAN” MEANS THE FEDERAL HOME LOAN BANK OF BOSTON
PENSION BENEFIT EQUALIZATION PLAN, AS SET FORTH HEREIN OR AS IT MAY BE AMENDED
OR RESTATED FROM TIME TO TIME.


 


1.19                           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


1.20                           “PRIOR PLAN” MEANS THE PLAN AS IN EFFECT ON
OCTOBER 3, 2004.


 


1.21                           “QUALIFIED PLAN” MEANS THE PENTEGRA DEFINED
BENEFIT PLAN FOR FINANCIAL INSTITUTIONS, AS FROM TIME TO TIME AMENDED.  ANY
REFERENCE TO A SECTION OF THE QUALIFIED PLAN


 


3

--------------------------------------------------------------------------------



 


HEREIN SHALL BE DEEMED TO REFER TO ANY SUCCESSOR PROVISION OF THE QUALIFIED PLAN
WHICH MAY GOVERN THE SUBJECT MATTER OF THE REFERENCED SECTION IN THE FUTURE.


 


1.22                           “QUALIFIED PLAN RETIREMENT BENEFIT” MEANS THE
BENEFIT PAYABLE TO A MEMBER PURSUANT TO THE QUALIFIED PLAN.


 


1.23                           “QUALIFIED PLAN SURVIVOR BENEFIT” MEANS THE DEATH
BENEFIT PAYABLE UNDER THE QUALIFIED PLAN UPON THE DEATH OF A MEMBER PRIOR TO HIS
OR HER PENSION COMMENCEMENT DATE, INCLUDING (IF APPLICABLE) ANY “ACTIVE SERVICE
DEATH BENEFIT” (AS DESCRIBED IN ARTICLE V, SECTION 4, OF THE QUALIFIED PLAN).


 


1.24                           “SUPPLEMENTAL BENEFIT” MEANS A SUPPLEMENTAL
RETIREMENT BENEFIT OR SUPPLEMENTAL SURVIVOR BENEFIT PAYABLE UNDER THE TERMS OF
THE PLAN.


 


1.25                           “SUPPLEMENTAL RETIREMENT BENEFIT” MEANS THE
BENEFIT PAYABLE TO A PLAN MEMBER PURSUANT TO THE PLAN.


 


1.26                           “SUPPLEMENTAL SURVIVOR BENEFIT” MEANS THE BENEFIT
PAYABLE UNDER THE PLAN WITH RESPECT TO THE DEATH OF A MEMBER PRIOR TO THE
PENSION COMMENCEMENT DATE.


 


1.27                           “THRIFT BEP” MEANS THE FEDERAL HOME LOAN BANK OF
BOSTON THRIFT BENEFIT EQUALIZATION PLAN, AS IT MAY BE AMENDED OR RESTATED FROM
TIME TO TIME.


 


1.28                           “TERMINATION OF EMPLOYMENT” MEANS THE SEVERING OF
EMPLOYMENT WITH THE BANK AND ANY AFFILIATES, VOLUNTARILY OR INVOLUNTARILY, FOR
ANY REASON.  A TERMINATION OF EMPLOYMENT WILL BE DEEMED TO HAVE OCCURRED IF THE
FACTS AND CIRCUMSTANCES INDICATE THAT THE BANK AND THE MEMBER REASONABLY
ANTICIPATE THAT NO FURTHER SERVICES WILL BE PERFORMED AFTER A CERTAIN DATE OR
THAT THE LEVEL OF BONA FIDE SERVICES THE MEMBER WILL PERFORM FOR THE BANK AND
ITS AFFILIATES AFTER SUCH DATE (WHETHER AS AN EMPLOYEE OR AS AN INDEPENDENT
CONTRACTOR) WILL PERMANENTLY DECREASE TO NO MORE THAN 20% OF THE AVERAGE LEVEL
OF BONA FIDE SERVICES PERFORMED (WHETHER AS AN EMPLOYEE OR AN INDEPENDENT
CONTRACTOR) OVER THE IMMEDIATELY PRECEDING 36-MONTH PERIOD (OR THE FULL PERIOD
OF SERVICES TO THE EMPLOYER IF THE MEMBER HAS BEEN PROVIDING SERVICES TO THE
BANK AND ITS AFFILIATES LESS THAN 36 MONTHS).  A MEMBER WILL NOT BE DEEMED TO
HAVE INCURRED A TERMINATION OF EMPLOYMENT WHILE HE OR SHE IS ON MILITARY LEAVE,
SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY
THE GOVERNMENT) IF THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX MONTHS OR SUCH
LONGER PERIOD AS THE MEMBER’S RIGHT TO REEMPLOYMENT WITH THE BANK IS PROVIDED
EITHER BY STATUTE OR BY CONTRACT.  FOR THIS PURPOSE, A LEAVE OF ABSENCE IS BONA
FIDE ONLY IF THERE IS A REASONABLE EXPECTATION THAT THE MEMBER WILL RETURN TO
EMPLOYMENT AT THE CONCLUSION OF THE LEAVE.  IF THE PERIOD OF LEAVE EXCEEDS SIX
MONTHS AND THE MEMBER’S RIGHT TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE
OR BY CONTRACT, THE TERMINATION OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE
FIRST DATE IMMEDIATELY FOLLOWING SUCH SIX-MONTH PERIOD.  WHETHER A MEMBER INCURS
A TERMINATION OF EMPLOYMENT WILL BE DETERMINED IN ACCORDANCE WITH THE
REQUIREMENTS OF CODE SECTION 409A.


 

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context.  Any
headings used herein are included for ease of reference only and are not to be
construed so as to alter the terms hereof.

 

4

--------------------------------------------------------------------------------


 


SECTION 2 - ELIGIBILITY AND PARTICIPATION


 


2.1                                 PARTICIPATION.  EACH MEMBER OF THE PLAN ON
DECEMBER 31, 2007 WILL CONTINUE AS A MEMBER ON THE EFFECTIVE DATE OF THE
AMENDMENT AND RESTATEMENT OF THIS PLAN AND THEREAFTER TO THE EXTENT ELIGIBLE. 
EACH OTHER ELIGIBLE EXECUTIVE WHO IS A PARTICIPANT IN THE QUALIFIED PLAN SHALL
BECOME A MEMBER ON THE EARLIER OF (A) THE EFFECTIVE DATE OF THE ELIGIBLE
EXECUTIVE’S ELECTION TO PARTICIPATE IN THE THRIFT BEP OR JANUARY 1, 2008, IF
LATER; OR (B) THE EFFECTIVE DATE AS OF WHICH HE OR SHE IS DESIGNATED AS A MEMBER
IN THE PLAN BY THE COMMITTEE.  WITHIN THIRTY (30) DAYS OF BECOMING A MEMBER (OR
A PARTICIPANT IN ANY SIMILAR NON-ACCOUNT BALANCE, NON-QUALIFIED DEFERRED
COMPENSATION PLAN MAINTAINED BY THE BANK), THE MEMBER SHALL FILE AN ELECTION
WITH THE ADMINISTRATOR DESIGNATING HOW HIS OR HER SUPPLEMENTAL BENEFIT SHALL BE
PAID.  IF AN ELIGIBLE EXECUTIVE BECAME A MEMBER UNDER CLAUSE (A) ABOVE AND IS
SUBSEQUENTLY DESIGNATED AS ELIGIBLE FOR ENHANCED BENEFITS UNDER CLAUSE
(B) ABOVE, THE DISTRIBUTION ELECTION MADE IN CONNECTION WITH HIS OR HER INITIAL
PARTICIPATION SHALL CONTINUE TO APPLY.  THE SURVIVING SPOUSE OF A MEMBER
DESCRIBED ABOVE WHO DIES PRIOR TO THE MEMBER’S PENSION COMMENCEMENT DATE SHALL
BE ELIGIBLE TO RECEIVE A SUPPLEMENTAL SURVIVOR BENEFIT, AS SET FORTH BELOW.


 


2.2                                 ELECTIONS UNDER SECTION 409A TRANSITION
RULES.  PURSUANT TO INTERNAL REVENUE SERVICE (“IRS”) NOTICE 2005-1, Q&A-19(C),
AS EXTENDED BY NOTICE OF PROPOSED RULEMAKING REG-158080-04 AND IRS NOTICE
2007—86, A MEMBER WHO (A) HAS NOT INCURRED A TERMINATION OF EMPLOYMENT OR
(B) HAS INCURRED A TERMINATION OF EMPLOYMENT BUT HAS NEITHER ENTERED PAY STATUS
UNDER THE PLAN NOR HAD AN ANNUITY PURCHASED IN CONNECTION WITH HIS OR HER
BENEFITS UNDER THE PLAN, MAY, IN 2008, MODIFY OR MAKE A NEW ELECTION REGARDING
DISTRIBUTION OF HIS OR HER NON-GRANDFATHERED SUPPLEMENTAL BENEFIT AT SUCH TIME
AND IN SUCH FORM AS THE ADMINISTRATOR SHALL DESIGNATE; PROVIDED, HOWEVER, THAT
NO SUCH DISTRIBUTION ELECTION MADE IN 2008 MAY AFFECT PAYMENTS THAT THE MEMBER
WOULD OTHERWISE RECEIVE IN 2008 OR CAUSE PAYMENTS TO BE MADE IN 2008.  IN
ADDITION, PURSUANT TO INTERNAL REVENUE SERVICE NOTICE 2005-1, Q&A-23, AS
EXTENDED, IN THE CASE OF A DISTRIBUTION COMMENCING ON OR BEFORE DECEMBER 31,
2008 (OR SUCH LATER DATE AS SHALL BE PERMITTED BY THE ADMINISTRATOR CONSISTENT
WITH CODE SECTION 409A AND REGULATIONS THEREUNDER), AN ELECTION AS TO THE TIME
AND FORM OF PAYMENT OF THE MEMBER’S BENEFIT UNDER THE QUALIFIED PLAN SHALL
GOVERN DISTRIBUTION OF THE MEMBER’S NON-GRANDFATHERED SUPPLEMENTAL BENEFIT UNDER
THIS PLAN, TO THE EXTENT PROVIDED UNDER THE TERMS OF THE PRIOR PLAN.


 


2.3                                 CESSATION OF PARTICIPATION.  AN EXECUTIVE
SHALL CEASE TO BE A MEMBER IN THE PLAN IF (A) HE OR SHE INCURS A TERMINATION OF
EMPLOYMENT FOR ANY REASON, (B) HE OR SHE REMAINS IN THE SERVICE OF A BANK BUT
CEASES TO BE AN ELIGIBLE EXECUTIVE AS DESCRIBED IN SECTION 1.11 DUE TO A CHANGE
IN EMPLOYMENT STATUS, EXCEPT TO THE EXTENT THAT THE COMMITTEE DETERMINES
OTHERWISE, OR (C) THE PLAN IS TERMINATED OR OTHERWISE AMENDED SO THAT THE
EXECUTIVE CEASES TO BE ELIGIBLE FOR PARTICIPATION; PROVIDED, HOWEVER, THAT SUCH
INDIVIDUAL SHALL CONTINUE TO BE A MEMBER SOLELY WITH RESPECT TO HIS OR HER
BENEFITS ACCRUED THROUGH THE DATE OF SUCH CESSATION, TO THE EXTENT THAT SUCH
BENEFITS ARE OR BECOME VESTED PRIOR TO THE MEMBER’S TERMINATION OF EMPLOYMENT. 
SUCH CESSATION OF PARTICIPATION SHALL BE EFFECTIVE UPON THE DATE OF THE CHANGE
IN STATUS DESCRIBED IN CLAUSE (A) OR (B) ABOVE, OR UPON THE EFFECTIVE DATE OF AN
AMENDMENT OR TERMINATION OF THE PLAN DESCRIBED IN CLAUSE (C) ABOVE.


 


2.4                                 VESTING.  A MEMBER (OR HIS OR HER
BENEFICIARY, AS THE CASE MAY BE) SHALL BE OR BECOME VESTED IN HIS OR HER
SUPPLEMENTAL BENEFIT AS AND TO THE SAME EXTENT THAT HE OR SHE IS VESTED UNDER
THE TERMS OF THE QUALIFIED PLAN.

 

5

--------------------------------------------------------------------------------


 


SECTION 3 - SUPPLEMENTAL RETIREMENT BENEFIT


 


3.1                                 AMOUNT.  THE SUPPLEMENTAL RETIREMENT BENEFIT
PAYABLE TO A MEMBER ON OR AFTER HIS OR HER NORMAL RETIREMENT DATE SHALL BE A
MONTHLY AMOUNT EQUAL TO THE DIFFERENCE BETWEEN EITHER (A) OR (B) BELOW, AS
APPLICABLE, MINUS (C) BELOW, ADJUSTED AS DETERMINED IN ACCORDANCE WITH
SECTION 3.2 OR 3.3, AS APPLICABLE, WHERE:


 


(A)                                  IN THE CASE OF AN ELIGIBLE EXECUTIVE
DESCRIBED IN CLAUSE (A) OF SECTION 1.11 WHO BECOMES A MEMBER UNDER CLAUSE (A) OF
SECTION 2.1 AS A RESULT OF PARTICIPATION IN THE THRIFT BEP, THE MONTHLY AMOUNT
OF THE QUALIFIED PLAN RETIREMENT BENEFIT TO WHICH THE MEMBER WOULD HAVE BEEN
ENTITLED UNDER THE TERMS OF THE QUALIFIED PLAN IF SUCH BENEFIT WERE COMPUTED BY
INCLUDING IN THE DEFINITION OF “SALARY” ANY AMOUNTS VOLUNTARILY DEFERRED BY THE
MEMBER UNDER THE THRIFT BEP; OR


 


(B)                                 IN THE CASE OF AN ELIGIBLE EXECUTIVE
DESCRIBED IN CLAUSE (B) OF SECTION 1.11 WHO BECOMES A MEMBER UNDER CLAUSE (B) OF
SECTION 2.1, THE MONTHLY AMOUNT OF THE QUALIFIED PLAN RETIREMENT BENEFIT TO
WHICH THE MEMBER WOULD HAVE BEEN ENTITLED UNDER THE TERMS OF THE QUALIFIED PLAN
IF SUCH BENEFIT WERE COMPUTED:


 

(I)                                     INCLUDING IN THE DEFINITION OF “SALARY”
ANY AMOUNTS VOLUNTARILY DEFERRED BY THE MEMBER UNDER THE THRIFT BEP;

 

(II)                                  WITHOUT REGARD TO CODE LIMITATIONS;

 

(III)                               INCLUDING IN THE DEFINITION OF “SALARY” ANY
INCENTIVE COMPENSATION PAID DURING THE APPLICABLE PLAN YEAR (DETERMINED PRIOR TO
ANY DEFERRAL UNDER THE THRIFT BEP);

 

(IV)                              SUBJECT TO THE LAST PARAGRAPH OF SECTION 3.1,
BY RECOGNIZING THE MEMBER’S YEARS OF SERVICE FROM HIS OR HER INITIAL DATE OF
EMPLOYMENT WITH ANY EMPLOYER PARTICIPATING IN THE QUALIFIED PLAN TO HIS OR HER
DATE OF MEMBERSHIP IN THE QUALIFIED PLAN AS BENEFIT SERVICE UNDER THE QUALIFIED
PLAN; PROVIDED, HOWEVER, THAT IN THE CASE OF AN INDIVIDUAL WHO BECOMES A MEMBER
ON OR AFTER JANUARY 1, 2009, OR WHO FIRST BECOMES AN ELIGIBLE EXECUTIVE UNDER
CLAUSE (B) OF SECTION 1.11 ON OR AFTER THAT DATE, ONLY THE MEMBER’S YEARS OF
SERVICE WITH THE BANK FROM INITIAL DATE OF EMPLOYMENT WITH THE BANK SHALL BE SO
RECOGNIZED; AND

 

(V)                                 SOLELY WITH RESPECT TO EXECUTIVE OFFICERS
WHOSE MOST RECENT DATE OF HIRE BY THE BANK IS PRIOR TO JANUARY 9, 2006 AND WHO
HAVE CONTINUOUSLY BEEN AN EXECUTIVE OFFICER SINCE JANUARY 1, 2008, BY APPLYING
AN INCREASED ANNUAL PENSION ACCRUAL RATE OF TWO AND THREE-EIGHTHS PERCENT
(2.375%); PROVIDED, HOWEVER, THAT AGGREGATE PENSION BENEFITS PAYABLE TO ANY
EXECUTIVE OFFICER (TAKING INTO ACCOUNT BENEFITS DETERMINED UNDER THIS PLAN AND
THE QUALIFIED PLAN, AND FROM ANY OTHER DEFINED BENEFIT PENSION PLAN IN WHICH THE
MEMBER PARTICIPATED DURING ANY PERIOD OF SERVICE TAKEN INTO ACCOUNT IN
CALCULATING THE MEMBER’S BENEFIT HEREUNDER) SHALL NOT EXCEED A PERCENTAGE OF THE
MEMBER’S “HIGH-3 SALARY” (TAKING INTO ACCOUNT COMPENSATION DESCRIBED IN CLAUSES
(I), (II) AND (III) ABOVE) EQUAL TO SIXTY-FIVE PERCENT (65%) FOR SENIOR VICE
PRESIDENTS, SEVENTY PERCENT (70%) FOR EXECUTIVE VICE PRESIDENTS AND EIGHTY
PERCENT (80%) FOR THE PRESIDENT;

 

6

--------------------------------------------------------------------------------


 

MINUS

 


(C)                                  THE MONTHLY AMOUNT OF THE QUALIFIED PLAN
RETIREMENT BENEFIT PAYABLE TO THE PLAN MEMBER UNDER THE TERMS OF THE QUALIFIED
PLAN.


 


NOTWITHSTANDING THE FOREGOING, THE AMOUNT OF A MEMBER’S SUPPLEMENTAL RETIREMENT
BENEFIT SHALL NOT BE LESS THAN ZERO.  SUBJECT TO SECTION 6.1 AND THE PROVISIONS
OF CODE SECTION 409A, THE METHOD FOR CALCULATING A MEMBER’S NON-GRANDFATHERED
SUPPLEMENTAL BENEFIT MAY BE MODIFIED FROM TIME TO TIME IN AN OFFER LETTER OR
EMPLOYMENT AGREEMENT APPROVED BY THE COMMITTEE AND ACCEPTED BY THE MEMBER, OR
OTHER WRITING SPECIFICALLY APPROVED BY THE COMMITTEE AND MAKING SPECIFIC
REFERENCE TO THIS PLAN.


 


IF A MEMBER (I) INCURS A TERMINATION OF EMPLOYMENT AND RECEIVES A FULL
DISTRIBUTION OF HIS OR HER SUPPLEMENTAL RETIREMENT BENEFIT, AND (II) IS LATER
RE-EMPLOYED BY THE BANK AND AGAIN BECOMES A MEMBER, THE SUPPLEMENTAL RETIREMENT
BENEFIT THAT ACCRUES FOLLOWING SUCH RE-EMPLOYMENT SHALL BE CALCULATED BY
DISREGARDING ANY PORTION OF HIS OR HER PRIOR SERVICE WITH RESPECT TO WHICH THE
MEMBER’S SUPPLEMENTAL RETIREMENT BENEFIT DISTRIBUTION WAS CALCULATED.


 


3.2                                 ADJUSTMENT AND PAYMENT OF GRANDFATHERED
SUPPLEMENTAL RETIREMENT BENEFITS.  THE AMOUNT OF GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFIT TO WHICH A MEMBER MAY BE ENTITLED, IF ANY, SHALL BE
DETERMINED UNDER THE TERMS OF THE PRIOR PLAN, AND SHALL BE SUBJECT TO SUCH
ADJUSTMENTS TO REFLECT THE TIME AND METHOD OF PAYMENT, AND ANY “ACTIVE SERVICE
DEATH BENEFIT” (AS DEFINED IN ARTICLE V, SECTION 4 (OR SUCCESSOR PROVISION) OF
THE QUALIFIED PLAN), “RETIREMENT ADJUSTMENT PAYMENT” (AS DEFINED IN ARTICLE V,
SECTION 5 (OR SUCCESSOR PROVISION) OF THE QUALIFIED PLAN), OR “ANNUAL INCREMENT”
(AS DEFINED IN ARTICLE V, SECTION 6(A) (OR SUCCESSOR PROVISION) OF THE QUALIFIED
PLAN) AS MAY APPLY UNDER THE TERMS OF THE PRIOR PLAN AND ARE BOTH EARNED AND
VESTED PRIOR TO JANUARY 1, 2005.  AN AD HOC COST OF LIVING ADJUSTMENT (REFERRED
TO AS A “SINGLE PURCHASE FIXED PERCENTAGE ADJUSTMENT” AS DEFINED IN ARTICLE V,
SECTION 6(B) (OR SUCCESSOR PROVISION) OF THE QUALIFIED PLAN) APPLICABLE UNDER
THE QUALIFIED PLAN SHALL BE TAKEN INTO ACCOUNT SOLELY TO THE EXTENT PROVIDED BY
THE ADMINISTRATOR CONSISTENT WITH CODE SECTION 409A.  UNDER SECTION 3.02(A) OF
THE PRIOR PLAN, IF A MEMBER’S GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT IS
NOT PAID IN THE “REGULAR FORM” UNDER THE QUALIFIED PLAN, THE BENEFIT PAYABLE IN
AN OPTIONAL FORM SHALL BE OF EQUIVALENT ACTUARIAL VALUE TO THE BENEFIT OTHERWISE
PAYABLE IN THE REGULAR FORM, DETERMINED USING THE SAME ACTUARIAL FACTORS AND
ASSUMPTIONS THEN USED TO DETERMINE ACTUARIAL EQUIVALENCE UNDER THE QUALIFIED
PLAN.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.3, GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFITS TO WHICH A MEMBER MAY BE ENTITLED, IF ANY, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THE PRIOR PLAN.  UNDER SECTION 3.02(A) OF THE PRIOR
PLAN, SUCH BENEFIT SHALL BE PAID IN THE SAME FORM AS ELECTED BY THE MEMBER UNDER
THE QUALIFIED PLAN; PROVIDED, HOWEVER, THAT AN ELECTION TO RECEIVE A LUMP SUM
PAYMENT UNDER THE PLAN MUST BE FILED AT LEAST TWELVE (12) CALENDAR MONTHS PRIOR
TO THE MEMBER’S RETIREMENT.


 


3.3                                 ADJUSTMENT OF NON-GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFITS.  THE AMOUNT OF NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT
BENEFIT DESCRIBED IN SECTION 3.1 ABOVE SHALL BE CALCULATED BASED UPON THE
MEMBER’S QUALIFIED PLAN RETIREMENT BENEFIT DETERMINED AS OF THE EARLIER OF
(A) THE MEMBER’S ACTUAL “COMMENCEMENT DATE” UNDER THE QUALIFIED PLAN, OR (B) THE
MEMBER’S PENSION COMMENCEMENT DATE UNDER THIS PLAN (INCLUDING THE PENSION
COMMENCEMENT DATE OF ANY GRANDFATHERED SUPPLEMENTAL BENEFIT).  TO THE EXTENT
THAT THE MEMBER’S COMMENCEMENT DATE UNDER THE QUALIFIED PLAN IS USED AS THE
CALCULATION DATE, THE MEMBER’S


 


7

--------------------------------------------------------------------------------



 


NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT PAYABLE UPON THE PENSION
COMMENCEMENT DATE SHALL BE (I) THE AMOUNT DETERMINED UNDER SECTION 3.1
(INCLUDING FOR THIS PURPOSE ANY GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT)
WITH REGARD TO ANY EARLY RETIREMENT FACTORS APPLIED AT SUCH CALCULATION DATE
UNDER THE QUALIFIED PLAN, (II) REDUCED BY ANY GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFIT (CALCULATED UNDER SECTION 3.2 ASSUMING PAYMENT COMMENCEMENT
AS OF THE SAME DATE), (III) WITH SUCH RESULTING NON-GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFIT CONVERTED TO THE QUALIFIED PLAN NORMAL FORM OF BENEFIT
COMMENCING AT THE MEMBER’S NORMAL RETIREMENT DATE BASED UPON THE EARLY
RETIREMENT FACTORS SET FORTH IN THE QUALIFIED PLAN.  THE MEMBER’S RESULTING
NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT CALCULATED UNDER THE PRECEDING
SENTENCE SHALL BE ADJUSTED AS DETERMINED BY THE ADMINISTRATOR THROUGH THE
PENSION COMMENCEMENT DATE TO TAKE INTO ACCOUNT AN ALLOCABLE PORTION OF ANY
RETIREMENT ADJUSTMENT PAYMENT (AS DEFINED IN ARTICLE V, SECTION 5 (OR SUCCESSOR
PROVISION) OF THE QUALIFIED PLAN) OR POST-RETIREMENT SUPPLEMENT (AS DEFINED IN
ARTICLE V, SECTION 6 (OR SUCCESSOR PROVISION) OF THE QUALIFIED PLAN) APPLICABLE
UNDER THE QUALIFIED PLAN BETWEEN THE “COMMENCEMENT DATE” AND THE PENSION
COMMENCEMENT DATE UNDER THIS PLAN.


 

To the extent that the Member’s Pension Commencement Date under this Plan is
used as the calculation date (i.e., the Pension Commencement Date under this
Plan is prior to the Qualified Plan Commencement Date), the Member’s
Non-Grandfathered Supplemental Retirement Benefit payable upon the Pension
Commencement Date shall be the amount determined under Section 3.1 as though the
Member has elected to receive payment of his or her Qualified Plan benefit as of
the same date, reduced by any Grandfathered Supplemental Retirement Benefit
(calculated as described in Section 3.2 assuming payment commencement as of the
same date).

 

The Member’s Non-Grandfathered Supplemental Retirement Benefit shall be adjusted
as provided under the terms of the Qualified Plan, to the extent applicable, to
reflect commencement of payments prior to the Member’s Normal Retirement Date or
payment in a form of benefit other than a life annuity (as described in
Article VII, Section 1 (or successor provision) of the Qualified Plan, with
regard to “Additional Death Benefits” applicable under Article V, Section 4 (or
successor provision) of the Qualified Plan).  In determining the amount of any
optional form of benefit, the factors set forth in the Qualified Plan shall
apply.  The Member’s Non-Grandfathered Supplemental Retirement Benefit in pay
status in annuity form shall be further adjusted to reflect any Retirement
Adjustment Payment and/or Annual Increment which becomes effective after the
Pension Commencement Date.  A Single Purchase Fixed Percentage Adjustment after
the Pension Commencement Date shall apply to Non-Grandfathered Supplemental
Retirement Benefits in pay status solely to the extent provided by the Board of
Directors consistent with Code Section 409A.  If a Member elects a lump sum
distribution hereunder, no Single Purchase Fixed Percentage Adjustment shall
apply.

 


3.4                                 PAYMENT OF NON-GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFITS.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.3 OR IN THE LAST
SENTENCE OF SECTION 2.2, A MEMBER MAY ELECT TO RECEIVE PAYMENT OF HIS OR HER
NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT IN SUCH DISTRIBUTION FORM AS
IS THEN AVAILABLE TO THE MEMBER UNDER THE QUALIFIED PLAN UPON TERMINATION OF
EMPLOYMENT.  AN ELECTION UNDER THIS SECTION 3.4 SHALL BE MADE IN A WRITING
ACCEPTABLE TO THE ADMINISTRATOR AND FILED WITH THE ADMINISTRATOR WITHIN THE
THIRTY (30) DAY PERIOD SET FORTH IN SECTION 2.1 OR, IF LATER, WITHIN THE
TRANSITION ELECTION PERIOD SET FORTH IN SECTION 2.2.  NOTWITHSTANDING THE
FOREGOING, IF ANY PORTION OF THE MEMBER’S “HIGH-3 SALARY” (OR “HIGH-5 SALARY, IF
APPLICABLE) THAT IS USED TO DETERMINE THE MEMBER’S NON-GRANDFATHERED BENEFIT WAS


 


8

--------------------------------------------------------------------------------



 


EARNED PRIOR TO THE DATE OF THE MEMBER’S ELECTION, SUCH ELECTION SHALL NOT BE
EFFECTIVE WITH RESPECT TO ANY PORTION OF HIS OR HER NON-GRANDFATHERED
SUPPLEMENTAL RETIREMENT BENEFIT.


 


THE MEMBER’S ELECTION MAY SPECIFY A PAYMENT COMMENCEMENT DATE WHICH IS NO
EARLIER THAN AS SOON AS PRACTICABLE FOLLOWING THE LATER OF TERMINATION OF
EMPLOYMENT OR ATTAINMENT OF AGE FORTY-FIVE (45) (EXCEPT IN THE CASE OF A
DISABILITY RETIREMENT BENEFIT DESCRIBED BELOW), AND NO LATER THAN THE MEMBER’S
NORMAL RETIREMENT DATE (OR HIS OR HER ACTUAL RETIREMENT DATE, IF LATER).  TO THE
EXTENT PERMITTED BY THE ADMINISTRATOR CONSISTENT WITH CODE SECTION 409A AND
REGULATIONS THEREUNDER, A MEMBER MAY ELECT A DIFFERENT AVAILABLE METHOD OF
DISTRIBUTION WITH RESPECT TO DIFFERENT EVENTS RESULTING IN TERMINATION OF
EMPLOYMENT (E.G., RETIREMENT, DEATH OR DISABILITY).


 

If a Member fails to file an election of method of distribution for his or her
Non-Grandfathered Supplemental Retirement Benefit within the time provided in
Section 2.1 or 2.2 or the Member’s election is not effective for any reason, he
or she shall be deemed to have elected to have such benefit paid in a single
lump sum payment as soon as practicable after the first day of the month
following the later of the Member’s Termination of Employment or, if later, his
or her attainment of age forty-five (45).  Notwithstanding the foregoing, the
following rules apply to Non-Grandfathered Supplemental Retirement Benefit
distribution elections under the Plan:

 


(A)                                  IF THE MEMBER’S TERMINATION OF EMPLOYMENT
IS DUE TO DISABILITY, THE MEMBER SHALL BE DEEMED TO HAVE ELECTED TO HAVE ANNUITY
PAYMENTS COMMENCE ON THE FIRST DAY OF THE MONTH FOLLOWING THE ADMINISTRATOR’S
DETERMINATION OF SUCH DISABILITY.


 

(I)                                     IF THE MEMBER CEASES TO BE ENTITLED TO A
DISABILITY RETIREMENT BENEFIT UNDER THE QUALIFIED PLAN PRIOR TO AGE 45, HIS OR
HER NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT PENSION SHALL CEASE IF AND WHEN
THE MEMBER CEASES TO BE ELIGIBLE FOR A DISABILITY RETIREMENT BENEFIT UNDER THE
TERMS OF THE QUALIFIED PLAN AND SHALL RECOMMENCE IN ANNUITY FORM (AS DESCRIBED
ABOVE) UPON THE MEMBER’S ATTAINMENT OF AGE FORTY-FIVE (45), REDUCED TO THE
NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT AMOUNT THAT WOULD OTHERWISE
HAVE BEEN PAYABLE AS OF SUCH PENSION COMMENCEMENT DATE.

 

(II)                                  IF THE MEMBER CEASES TO BE ENTITLED TO A
DISABILITY RETIREMENT BENEFIT UNDER THE QUALIFIED PLAN AT OR AFTER AGE 45, THE
MEMBER’S NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT SHALL BE REDUCED TO
THE NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT AMOUNT THAT WOULD
OTHERWISE HAVE BEEN PAYABLE TO THE MEMBER, ASSUMING THAT THE MEMBER’S PENSION
COMMENCEMENT DATE IS THE DATE OF SUCH CESSATION OF DISABILITY.

 

(III)                               IF THE MEMBER RETURNS TO EMPLOYMENT WITH THE
BANK UPON OR AFTER CESSATION OF HIS OR HER DISABILITY, ANY ADDITIONAL BENEFIT
THAT MAY BECOME PAYABLE UNDER THE PLAN SHALL BE DETERMINED AND PAID UPON THE
MEMBER’S SUBSEQUENT TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH
SECTION 3.5(B) BELOW.

 


(B)                                 IF A MEMBER IS REEMPLOYED BY THE BANK WHILE
RECEIVING ANNUITY BENEFITS UNDER THE PLAN, THE MEMBER’S NON-GRANDFATHERED
SUPPLEMENTAL RETIREMENT BENEFIT SHALL NOT BE SUSPENDED HEREUNDER.  UPON THE
MEMBER’S SUBSEQUENT TERMINATION OF EMPLOYMENT, THE MEMBER’S NON-GRANDFATHERED
SUPPLEMENTAL RETIREMENT BENEFIT THEN IN PAY STATUS SHALL BE ADJUSTED TO REFLECT
ANY ADDITIONAL BENEFIT ACCRUALS THAT


 


9

--------------------------------------------------------------------------------



 


THE MEMBER EARNS UNDER THE TERMS OF THE PLAN DURING HIS PERIOD OF REEMPLOYMENT,
WITH SUCH ADDITIONAL BENEFIT ACCRUALS REDUCED (BUT NOT BELOW ZERO) BY THE VALUE
OF ANY BENEFIT PAYMENTS MADE DURING THE PERIOD OF REEMPLOYMENT.  ANY INCREASE IN
NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT SHALL BE PAID IN ACCORDANCE
WITH THE DISTRIBUTION METHOD THEN IN EFFECT FOR THE MEMBER COMMENCING AS SOON AS
PRACTICABLE AFTER THE MEMBER’S SUBSEQUENT TERMINATION OF EMPLOYMENT.


 


(C)                                  THE ENTITLEMENT TO A LIFE ANNUITY
(INCLUDING ANY JOINT AND SURVIVOR ANNUITY OR ANNUITY WITH TERM CERTAIN) IS
TREATED AS THE ENTITLEMENT TO A SINGLE PAYMENT FOR PURPOSES OF CODE
SECTION 409A.  TO THE EXTENT PERMITTED UNDER CODE SECTION 409A AND PERMITTED BY
THE ADMINISTRATOR, A MEMBER MAY CHANGE THE FORM OF DISTRIBUTION  FROM ONE TYPE
OF LIFE ANNUITY TO ANOTHER TYPE OF LIFE ANNUITY BEFORE THE PENSION COMMENCEMENT
DATE, PROVIDED THAT THE ANNUITIES ARE ACTUARIALLY EQUIVALENT APPLYING REASONABLE
ACTUARIAL ASSUMPTIONS.  A PAYMENT REQUIRED TO BE MADE UNDER THE PLAN UPON OR AS
SOON AS PRACTICABLE AFTER A DESIGNATED PAYMENT DATE SHALL BE DEEMED TO BE MADE
UPON THE DATE SPECIFIED IF IT IS MADE WITHIN THE SAME TAXABLE YEAR OF THE MEMBER
(I.E., THE CALENDAR YEAR) OR, IF LATER, BY THE 15TH DAY OF THE THIRD MONTH AFTER
SUCH DESIGNATED PAYMENT DATE, PROVIDED THAT THE MEMBER IS NOT PERMITTED,
DIRECTLY OR INDIRECTLY, TO DESIGNATE THE TAXABLE YEAR OF PAYMENT.


 


3.5                                 CHANGE IN DISTRIBUTION ELECTION FOR
NON-GRANDFATHERED SUPPLEMENTAL BENEFITS.  TO THE EXTENT PERMITTED BY THE
ADMINISTRATOR AND CONSISTENT WITH CODE SECTION 409A AND REGULATIONS THEREUNDER,
A MEMBER MAY ELECT TO CHANGE THE METHOD OR TIME OF DISTRIBUTION OF HIS OR HER
NON-GRANDFATHERED SUPPLEMENTAL RETIREMENT BENEFIT AFTER THE INITIAL DEFERRAL
ELECTION AND BEFORE THE PENSION COMMENCEMENT DATE BY FILING A WRITTEN REQUEST
WITH THE ADMINISTRATOR.  EXCEPT IN THE CASE OF A TRANSITION ELECTION PERMITTED
UNDER SECTION 2.2 ABOVE, SUCH A CHANGE ELECTION SHALL NOT TAKE EFFECT UNTIL AT
LEAST TWELVE MONTHS AFTER THE DATE ON WHICH IT IS MADE AND SHALL BE EFFECTIVE
ONLY IF (A) THE ELECTION IS FILED WITH THE ADMINISTRATOR BEFORE THE MEMBER’S
TERMINATION OF EMPLOYMENT; (B) THE ELECTION DOES NOT ACCELERATE THE TIMING OR
PAYMENT SCHEDULE OF ANY DISTRIBUTION; (C) THE PAYMENT COMMENCEMENT DATE IN THE
CHANGE ELECTION IS NOT LESS THAN FIVE YEARS AFTER THE DATE THE DISTRIBUTION
WOULD OTHERWISE HAVE COMMENCED FOR THE EVENT RESULTING IN TERMINATION OF
EMPLOYMENT WITHOUT REGARD TO SUCH ELECTION, AND NOT LATER THAN FIVE YEARS AFTER
HIS OR HER NORMAL RETIREMENT DATE OR POSTPONED RETIREMENT DATE, AS APPLICABLE;
AND (D) THE ADMINISTRATOR APPROVES SUCH ELECTION.  A MEMBER’S DISTRIBUTION
ELECTION SHALL BECOME IRREVOCABLE UPON THE MEMBER’S TERMINATION OF EMPLOYMENT. 
NOTWITHSTANDING THE FOREGOING, A  MEMBER MAY NOT ELECT A DISTRIBUTION DATE LATER
THAN (A) APRIL 1 OF THE CALENDAR YEAR AFTER THE YEAR IN WHICH THE MEMBER ATTAINS
AGE 70½, OR (B) FIVE YEARS AFTER THE MEMBER’S TERMINATION OF EMPLOYMENT, IF
LATER.


 


3.6                                 GENERAL CONDITIONS OF PAYMENT.  ALL TERMS
AND CONDITIONS OF THE PRIOR PLAN APPLICABLE TO THE PAYMENT OF SUPPLEMENTAL
RETIREMENT BENEFITS SHALL GOVERN THE PAYMENT OF GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFITS, INCLUDING THE SUSPENSION OF BENEFITS PROVISIONS IN
SECTION 3.04 OF THE PRIOR PLAN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN
OR AS REQUIRED BY CODE SECTION 409A, ALL TERMS AND CONDITIONS OF THE QUALIFIED
PLAN APPLICABLE TO PAYMENT OF A QUALIFIED PLAN RETIREMENT BENEFIT OR A QUALIFIED
PLAN SURVIVOR BENEFIT SHALL ALSO BE APPLICABLE TO A NON-GRANDFATHERED
SUPPLEMENTAL BENEFIT PAYABLE HEREUNDER.  ANY QUALIFIED PLAN RETIREMENT BENEFIT,
QUALIFIED PLAN SURVIVOR BENEFIT OR OTHER BENEFIT PAYABLE UNDER THE QUALIFIED
PLAN SHALL BE PAID SOLELY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
QUALIFIED


 


10

--------------------------------------------------------------------------------



 


PLAN, AND NOTHING IN THIS PLAN SHALL OPERATE OR BE CONSTRUED IN ANY WAY TO
MODIFY, AMEND OR AFFECT THE TERMS AND PROVISIONS OF THE QUALIFIED PLAN.


 


3.7                                 DEATH AFTER PENSION COMMENCEMENT DATE OF
SUPPLEMENTAL RETIREMENT BENEFITS.  IF A MEMBER DIES AFTER THE DATE THE PENSION
COMMENCEMENT DATE OF SUPPLEMENTAL RETIREMENT BENEFITS, THE ONLY DEATH BENEFIT
PAYABLE UNDER THE PLAN IN RESPECT OF SUCH MEMBER SHALL BE THE AMOUNT, IF ANY,
PAYABLE UNDER THE FORM OF PAYMENT WHICH THE PARTICIPANT HAD ELECTED.


 


3.8                                 ACCELERATION OF PAYMENT DATE. 
NOTWITHSTANDING THE FOREGOING,  THE DISTRIBUTION OF NON-GRANDFATHERED
SUPPLEMENTAL BENEFITS HEREUNDER MAY BE ACCELERATED, WITH THE CONSENT OF THE
ADMINISTRATOR, UNDER THE FOLLOWING CIRCUMSTANCES:


 


(A)                                  COMPLIANCE WITH DOMESTIC RELATIONS ORDER. 
TO PERMIT PAYMENT TO AN INDIVIDUAL OTHER THAN THE MEMBER AS NECESSARY TO COMPLY
WITH THE PROVISIONS OF A DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE
SECTION 414(P)(1)(B));


 


(B)                                 CONFLICTS OF INTEREST.  TO PERMIT PAYMENT AS
NECESSARY TO COMPLY WITH THE PROVISIONS OF A FEDERAL GOVERNMENT ETHICS AGREEMENT
OR TO AVOID VIOLATION OF AN APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN ETHICS
LAW OR CONFLICTS OF INTEREST LAW;


 


(C)                                  PAYMENT OF EMPLOYMENT TAXES.  TO PERMIT
PAYMENT OF FEDERAL EMPLOYMENT TAXES UNDER CODE SECTIONS 3101, 3121(A) OR
3121(V)(2), OR TO COMPLY WITH ANY FEDERAL TAX WITHHOLDING PROVISIONS OR
CORRESPONDING WITHHOLDING PROVISIONS OF APPLICABLE STATE, LOCAL, OR FOREIGN TAX
LAWS AS A RESULT OF THE PAYMENT OF FEDERAL EMPLOYMENT TAXES, AND TO PAY THE
ADDITIONAL INCOME TAX AT SOURCE ON WAGES ATTRIBUTABLE TO THE PYRAMIDING CODE
SECTION 3401 WAGES AND TAXES; OR


 


(D)                                 TAX EVENT.  UPON A GOOD FAITH, REASONABLE
DETERMINATION BY THE ADMINISTRATOR, AND UPON ADVICE OF COUNSEL, THAT THE PLAN
FAILS TO MEET THE REQUIREMENTS OF CODE SECTION 409A AND REGULATIONS THEREUNDER. 
SUCH PAYMENT MAY NOT EXCEED THE AMOUNT REQUIRED TO BE INCLUDED IN INCOME AS A
RESULT OF THE FAILURE TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A.


 


3.9                                 DELAY OF PAYMENTS.  A PAYMENT OF
NON-GRANDFATHERED SUPPLEMENTAL BENEFITS OTHERWISE REQUIRED TO BE MADE UNDER THE
TERMS OF THE PLAN MAY BE DELAYED SOLELY TO THE EXTENT NECESSARY UNDER THE
FOLLOWING CIRCUMSTANCES, PROVIDED THAT PAYMENT IS MADE AS SOON AS POSSIBLE
WITHIN THE FIRST CALENDAR YEAR AFTER THE REASON FOR DELAY NO LONGER APPLIES:


 


(A)                                  PAYMENTS SUBJECT TO THE DEDUCTION
LIMITATION.  THE BANK REASONABLY ANTICIPATES THAT SUCH PAYMENT WOULD OTHERWISE
VIOLATE CODE SECTION 162(M);


 


(B)                                 VIOLATION OF LAW.  THE ADMINISTRATOR
REASONABLY DETERMINES THAT MAKING THE PAYMENT WILL VIOLATE FEDERAL SECURITIES OR
OTHER APPLICABLE LAWS; OR


 


(C)                                  OTHER PERMITTED EVENT. UPON SUCH OTHER
EVENTS AND CONDITIONS AS THE COMMISSIONER OF INTERNAL REVENUE SHALL PRESCRIBE IN
GENERALLY APPLICABLE GUIDANCE.


 

This Section 3.9 shall be applied to similarly-situated Members in a reasonably
consistent basis.

 

11

--------------------------------------------------------------------------------


 


SECTION 4 - SUPPLEMENTAL SURVIVOR BENEFIT


 


4.1                                 AMOUNT.  IF A MEMBER DIES PRIOR TO HIS OR
HER PENSION COMMENCEMENT DATE UNDER CIRCUMSTANCES IN WHICH A QUALIFIED PLAN
SURVIVOR BENEFIT IS PAYABLE, THEN A SUPPLEMENTAL SURVIVOR BENEFIT MAY BE PAYABLE
TO HIS OR HER BENEFICIARY AS HEREINAFTER PROVIDED.  THE MONTHLY AMOUNT OF THE
SUPPLEMENTAL SURVIVOR BENEFIT SHALL BE EQUAL TO THE DIFFERENCE BETWEEN EITHER
(A) OR (B) BELOW, AS APPLICABLE, MINUS (C) BELOW, WHERE:


 


(A)                                  IN THE CASE OF AN ELIGIBLE EXECUTIVE
DESCRIBED IN SECTION 1.11(A) WHO BECOMES A MEMBER UNDER SECTION 2.1(A) AS A
RESULT OF PARTICIPATION IN THE THRIFT BEP, THE MONTHLY AMOUNT OF THE QUALIFIED
PLAN SURVIVOR BENEFIT TO WHICH THE MEMBER WOULD HAVE BEEN ENTITLED UNDER THE
TERMS OF THE QUALIFIED PLAN IF SUCH BENEFIT WERE COMPUTED BY INCLUDING IN THE
DEFINITION OF “SALARY” ANY AMOUNTS VOLUNTARILY DEFERRED BY THE MEMBER UNDER THE
THRIFT BEP; OR


 


(B)                                 IN THE CASE OF AN ELIGIBLE EXECUTIVE
DESCRIBED IN SECTION 1.11(B) WHO BECOMES A MEMBER UNDER SECTION 2.1(B), THE
MONTHLY AMOUNT OF THE QUALIFIED PLAN SURVIVOR BENEFIT TO WHICH THE MEMBER WOULD
HAVE BEEN ENTITLED UNDER THE TERMS OF THE QUALIFIED PLAN IF SUCH BENEFIT WERE
COMPUTED:


 

(I)                                     INCLUDING IN THE DEFINITION OF “SALARY”
ANY AMOUNTS VOLUNTARILY DEFERRED BY THE MEMBER UNDER THE THRIFT BEP;

 

(II)                                  WITHOUT REGARD TO CODE LIMITATIONS;

 

(III)                               INCLUDING IN THE DEFINITION OF “SALARY” ANY
INCENTIVE COMPENSATION PAID DURING THE APPLICABLE PLAN YEAR (DETERMINED PRIOR TO
ANY DEFERRAL UNDER THE THRIFT BEP);

 

(IV)                              SUBJECT TO THE LAST PARAGRAPH OF SECTION 4.1,
BY RECOGNIZING THE MEMBER’S YEARS OF SERVICE FROM HIS OR HER INITIAL DATE OF
EMPLOYMENT WITH ANY EMPLOYER PARTICIPATING IN THE QUALIFIED PLAN TO HIS OR HER
DATE OF MEMBERSHIP IN THE QUALIFIED PLAN AS BENEFIT SERVICE UNDER THE QUALIFIED
PLAN; PROVIDED, HOWEVER, THAT IN THE CASE OF AN INDIVIDUAL WHO BECOMES A MEMBER
ON OR AFTER JANUARY 1, 2009, OR WHO FIRST BECOMES AN ELIGIBLE EXECUTIVE UNDER
CLAUSE (B) OF SECTION 1.11 ON OR AFTER THAT DATE, ONLY THE MEMBER’S YEARS OF
SERVICE WITH THE BANK FROM INITIAL DATE OF EMPLOYMENT WITH THE BANK SHALL BE SO
RECOGNIZED; AND

 

(V)                                 SOLELY WITH RESPECT TO EXECUTIVE OFFICERS
WHOSE MOST RECENT DATE OF HIRE BY THE BANK IS PRIOR TO JANUARY 9, 2006 AND WHO
HAVE CONTINUOUSLY BEEN AN EXECUTIVE OFFICER SINCE JANUARY 1, 2008, BY APPLYING
AN INCREASED ANNUAL PENSION ACCRUAL RATE OF TWO AND THREE-EIGHTHS PERCENT
(2.375%); PROVIDED, HOWEVER, THAT AGGREGATE PENSION BENEFITS PAYABLE TO ANY
EXECUTIVE OFFICER (TAKING INTO ACCOUNT BENEFITS DETERMINED UNDER THIS PLAN AND
THE QUALIFIED PLAN, AND FROM ANY OTHER DEFINED BENEFIT PENSION PLAN IN WHICH THE
MEMBER PARTICIPATED DURING ANY PERIOD OF SERVICE TAKEN INTO ACCOUNT IN
CALCULATING THE MEMBER’S BENEFIT HEREUNDER) SHALL NOT EXCEED A PERCENTAGE OF THE
MEMBER’S “HIGH-3 SALARY” (TAKING INTO ACCOUNT COMPENSATION DESCRIBED IN CLAUSES
(I), (II) AND (III) ABOVE) EQUAL TO SIXTY-FIVE

 

12

--------------------------------------------------------------------------------


 

PERCENT (65%) FOR SENIOR VICE PRESIDENTS, SEVENTY PERCENT (70%) FOR EXECUTIVE
VICE PRESIDENTS AND EIGHTY PERCENT (80%) FOR THE PRESIDENT;

 

MINUS

 


(C)                                  THE MONTHLY AMOUNT OF THE QUALIFIED PLAN
SURVIVOR BENEFIT THAT IS OR WOULD BE PAYABLE TO THE PLAN MEMBER UNDER THE TERMS
OF THE QUALIFIED PLAN, DETERMINED ASSUMING THAT THE MEMBER’S DEATH HAS OCCURRED
PRIOR TO HIS OR HER ACTUAL “COMMENCEMENT DATE” UNDER THE QUALIFIED PLAN.


 


NOTWITHSTANDING THE FOREGOING, THE AMOUNT OF A MEMBER’S SUPPLEMENTAL SURVIVOR
BENEFIT SHALL NOT BE LESS THAN ZERO.  THE AMOUNT DESCRIBED ABOVE SHALL BE
ADJUSTED AS PROVIDED IN THE QUALIFIED PLAN TO REFLECT THE IDENTITY OF THE
BENEFICIARY, THE FORM OF BENEFIT, AND COMMENCEMENT OF PAYMENTS PRIOR TO THE
MEMBER’S NORMAL RETIREMENT DATE.  IF A MEMBER DIES AFTER HIS OR HER PENSION
COMMENCEMENT DATE, THE AMOUNT OF SURVIVOR BENEFIT THEN PAYABLE, IF ANY, SHALL BE
DETERMINED BASED UPON THE METHOD OF DISTRIBUTION OF BENEFITS IN EFFECT AT THE
TIME OF THE MEMBER’S DEATH.


 


IF A MEMBER (I) INCURS A TERMINATION OF EMPLOYMENT AND RECEIVES A FULL
DISTRIBUTION OF HIS OR HER SUPPLEMENTAL RETIREMENT BENEFIT, AND (II) IS LATER
RE-EMPLOYED BY THE BANK AND AGAIN BECOMES A MEMBER, THE SUPPLEMENTAL SURVIVOR
BENEFIT THAT ACCRUES FOLLOWING SUCH RE-EMPLOYMENT SHALL BE CALCULATED BY
DISREGARDING ANY PORTION OF HIS OR HER PRIOR SERVICE WITH RESPECT TO WHICH THE
MEMBER’S SUPPLEMENTAL RETIREMENT BENEFIT DISTRIBUTION WAS CALCULATED.


 


4.2                                 ADJUSTMENT AND PAYMENT OF GRANDFATHERED
SUPPLEMENTAL SURVIVOR BENEFITS.  THE AMOUNT OF GRANDFATHERED SUPPLEMENTAL
RETIREMENT BENEFIT TO WHICH A MEMBER MAY BE ENTITLED, IF ANY, SHALL BE
DETERMINED AND PAID UNDER THE TERMS OF THE PRIOR PLAN, AND SHALL BE SUBJECT TO
ADJUSTMENT TO REFLECT THE TIME AND METHOD OF PAYMENT AS DESCRIBED IN
SECTION 3.2.


 


4.3                                 NON-GRANDFATHERED SUPPLEMENTAL SURVIVOR
BENEFITS.  THE AMOUNT OF NON-GRANDFATHERED SUPPLEMENTAL SURVIVOR BENEFIT
DESCRIBED IN SECTION 4.1 ABOVE SHALL BE CALCULATED BASED UPON THE MEMBER’S
QUALIFIED PLAN RETIREMENT BENEFIT DETERMINED ASSUMING THAT THE COMMENCEMENT DATE
UNDER THE QUALIFIED PLAN IS THE SAME AS THE PENSION COMMENCEMENT DATE UNDER THIS
PLAN (REGARDLESS OF WHETHER THE MEMBER (OR HIS OR HER SURVIVING SPOUSE) ENTERED
PAY STATUS UNDER THE QUALIFIED PLAN PRIOR TO HIS OR HER DEATH OR HAS ELECTED TO
DEFER COMMENCEMENT OF HIS OR HER QUALIFIED PLAN SURVIVOR BENEFIT TO A LATER
COMMENCEMENT DATE), REDUCED BY ANY GRANDFATHERED SUPPLEMENTAL SURVIVOR BENEFIT
(CALCULATED UNDER SECTION 4.2 ASSUMING PAYMENT COMMENCEMENT AS OF THE SAME
DATE).  IN CALCULATING THE AMOUNT OF THE NON-GRANDFATHERED SUPPLEMENTAL SURVIVOR
BENEFIT UNDER SECTION 4.1, ANY RETIREMENT ADJUSTMENT PAYMENT, POST-RETIREMENT
SUPPLEMENT OR SINGLE PURCHASE FIXED PERCENTAGE ADJUSTMENT UNDER THE QUALIFIED
PLAN PRIOR TO THE PENSION COMMENCEMENT DATE UNDER THIS PLAN SHALL NOT BE TAKEN
INTO ACCOUNT.


 

The Member’s Non-Grandfathered Supplemental Survivor Benefit shall be adjusted
as provided under the terms of the Qualified Plan, to the extent applicable, to
reflect commencement of payments prior to the Member’s Normal Retirement Date or
payment in a form of benefit other than a single-life annuity.  In determining
the amount of any optional form of benefit, the factors set forth in the
Qualified Plan shall apply.

 

13

--------------------------------------------------------------------------------


 


4.4                                 PAYMENT OF NON-GRANDFATHERED SUPPLEMENTAL
SURVIVOR BENEFITS.  THE NON-GRANDFATHERED SUPPLEMENTAL SURVIVOR BENEFIT SHALL BE
PAID TO THE MEMBER’S BENEFICIARY IN A SINGLE LUMP SUM AS SOON AS PRACTICABLE
AFTER THE MEMBER’S DEATH.


 


4.5                                 OTHER PAYMENT RULES.  SECTIONS 3.6 THROUGH
3.9 SHALL APPLY TO THE PAYMENT OF NON-GRANDFATHERED SUPPLEMENTAL SURVIVOR
BENEFITS.


 


SECTION 5 - ADMINISTRATION OF THE PLAN


 


5.1                                 ADMINISTRATION BY THE BANK.  THE COMMITTEE
SHALL BE RESPONSIBLE FOR THE GENERAL OPERATION AND ADMINISTRATION OF THE PLAN
AND FOR CARRYING OUT THE PROVISIONS THEREOF.  THE COMMITTEE MAY APPOINT SUCH
PERSON OR PERSONS AS IT DEEMS APPROPRIATE TO PERFORM ALL OR ANY OF THE FUNCTIONS
OF THE ADMINISTRATOR UNDER THE TERMS OF THE PLAN.  TO THE EXTENT THAT NO SUCH
PERSON OR PERSONS ARE APPOINTED, THE COMMITTEE SHALL SERVE AS ADMINISTRATOR.


 


5.2                                 GENERAL POWERS OF ADMINISTRATION.  THE
COMMITTEE SHALL HAVE AUTHORITY AND DISCRETION TO CONTROL AND MANAGE THE
OPERATION AND ADMINISTRATION OF THE PLAN, INCLUDING ALL RIGHTS AND POWERS
NECESSARY OR CONVENIENT TO THE CARRYING OUT OF ITS FUNCTIONS HEREUNDER, WHETHER
OR NOT SUCH RIGHTS AND POWERS ARE SPECIFICALLY ENUMERATED HEREIN.  THE COMMITTEE
MAY, IN ITS DISCRETION, DELEGATE AUTHORITY WITH REGARD TO THE ADMINISTRATION OF
THE PLAN TO ANY INDIVIDUAL, OFFICER OR COMMITTEE IN ACCORDANCE WITH
SECTION 5.2(G) BELOW.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, IF AN
ACTION OR DIRECTION OF ANY PERSON TO WHOM AUTHORITY HEREUNDER HAS BEEN DELEGATED
CONFLICTS WITH AN ACTION OR DIRECTION OF THE COMMITTEE, THEN THE AUTHORITY OF
THE COMMITTEE SHALL SUPERSEDE THAT OF THE DELEGATE WITH RESPECT TO SUCH ACTION
OR DIRECTION.


 

Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Section 5.2, the Committee or its delegate shall have
the following express authorities:

 


(A)                                TO CONSTRUE AND INTERPRET THE PROVISIONS OF
THE PLAN; TO DECIDE ALL QUESTIONS ARISING THEREUNDER, INCLUDING, WITHOUT
LIMITATION, QUESTIONS OF ELIGIBILITY FOR PARTICIPATION, ELIGIBILITY FOR
BENEFITS, THE VALIDITY OF ANY ELECTION OR DESIGNATION MADE UNDER THE PLAN, AND
THE AMOUNT, MANNER AND TIME OF PAYMENT OF ANY BENEFITS HEREUNDER; AND TO MAKE
FACTUAL DETERMINATIONS NECESSARY OR APPROPRIATE FOR SUCH DECISIONS OR
DETERMINATION;


 


(B)                               TO PRESCRIBE PROCEDURES TO BE FOLLOWED BY
MEMBERS, BENEFICIARIES OR ALTERNATE PAYEES IN FILING APPLICATIONS FOR BENEFITS
AND ANY OTHER ELECTIONS, DESIGNATIONS AND FORMS REQUIRED OR PERMITTED UNDER THE
PLAN;


 


(C)                                TO PREPARE AND DISTRIBUTE INFORMATION
EXPLAINING THE PLAN;


 


(D)                               TO RECEIVE FROM THE BANK AND FROM MEMBERS,
BENEFICIARIES AND ALTERNATE PAYEES SUCH INFORMATION AS SHALL BE NECESSARY FOR
THE PROPER ADMINISTRATION OF THE PLAN;


 


(E)                                TO FURNISH THE BANK OR THE BOARD OF
DIRECTORS, UPON REQUEST, SUCH REPORTS WITH RESPECT TO THE ADMINISTRATION OF THE
PLAN AS ARE REASONABLE AND APPROPRIATE;


 


14

--------------------------------------------------------------------------------



 


(F)                                  TO APPOINT OR EMPLOY ADVISORS, INCLUDING
LEGAL AND ACTUARIAL COUNSEL (WHO MAY ALSO BE COUNSEL TO THE BANK) TO RENDER
ADVICE WITH REGARD TO ANY RESPONSIBILITY OF THE COMMITTEE UNDER THE PLAN OR TO
ASSIST IN THE ADMINISTRATION OF THE PLAN;


 


(G)                               TO DESIGNATE IN WRITING OTHER PERSONS TO CARRY
OUT A SPECIFIED PART OR PARTS OF ITS RESPONSIBILITIES HEREUNDER (INCLUDING THIS
POWER TO DESIGNATE OTHER PERSONS TO CARRY OUT A PART OF SUCH DESIGNATED
RESPONSIBILITY). ANY SUCH PERSON MAY BE REMOVED BY THE COMMITTEE AT ANY TIME
WITH OR WITHOUT CAUSE;


 


(H)                               TO RULE ON CLAIMS, AND TO DETERMINE THE
VALIDITY OF DOMESTIC RELATIONS ORDERS AND COMPLY WITH SUCH ORDERS; AND


 


(I)                                   ALL RULES, ACTIONS, INTERPRETATIONS AND
DECISIONS OF THE COMMITTEE ARE CONCLUSIVE AND BINDING ON ALL PERSONS, AND SHALL
BE GIVEN THE MAXIMUM POSSIBLE DEFERENCE ALLOWED BY LAW.


 


5.3                                 RULES OF THE ADMINISTRATOR.  THE
ADMINISTRATOR MAY ADOPT SUCH RULES AS IT DEEMS NECESSARY, DESIRABLE OR
APPROPRIATE. WHEN MAKING A DETERMINATION OR CALCULATION, THE ADMINISTRATOR SHALL
BE ENTITLED TO RELY UPON INFORMATION FURNISHED BY A MEMBER OR BENEFICIARY, THE
BANK, THE LEGAL COUNSEL OF THE BANK, OR SUCH OTHER PERSON AS IT DEEMS
APPROPRIATE, AND SHALL FURTHER BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES,
VALUATIONS, CERTIFICATES, OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY,
ACCOUNTANT, CONTROLLER, COUNSEL OR OTHER PERSON EMPLOYED OR ENGAGED BY THE BANK
WITH RESPECT TO THE PLAN.


 


5.4                                 CLAIMS PROCEDURE.  ANY PERSON WHO BELIEVES
THAT HE OR SHE IS THEN ENTITLED TO RECEIVE A BENEFIT UNDER THE PLAN MAY FILE A
CLAIM IN WRITING WITH THE ADMINISTRATOR.  EXCEPT TO THE EXTENT THE COMMITTEE
ADOPTS AN ALTERNATE PROCEDURE FOR THE REVIEW OF CLAIMS, THE PROCEDURES IN THIS
SECTION 5.4 SHALL APPLY.  THE ADMINISTRATOR SHALL, WITHIN NINETY (90) DAYS OF
THE RECEIPT OF A CLAIM, EITHER ALLOW OR DENY THE CLAIM IN WRITING.  A DENIAL OF
A CLAIM SHALL BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT
AND SHALL INCLUDE: (A) THE SPECIFIC REASON OR REASONS FOR THE DENIAL;
(B) SPECIFIC REFERENCES TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS
BASED; (C) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR
THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND (D) AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE.  A CLAIMANT WHOSE CLAIM IS DENIED (OR HIS OR HER DULY AUTHORIZED
REPRESENTATIVE) MAY, WITHIN SIXTY (60) DAYS AFTER RECEIPT OF DENIAL OF THE
CLAIM: (1) SUBMIT A WRITTEN REQUEST FOR REVIEW TO THE COMMITTEE; (2) REVIEW
PERTINENT DOCUMENTS; AND (3) SUBMIT ISSUES AND COMMENTS IN WRITING.  THE
ADMINISTRATOR SHALL NOTIFY THE CLAIMANT OF THE DECISION OF THE COMMITTEE ON
REVIEW WITHIN SIXTY (60) DAYS OF RECEIPT OF A REQUEST.  NO LEGAL ACTION MAY BE
COMMENCED BY A MEMBER OR BENEFICIARY WITH RESPECT TO A BENEFIT UNDER THIS PLAN
WITHOUT FIRST EXHAUSTING THE PLAN’S ADMINISTRATIVE CLAIMS PROCEDURES, AND ANY
LEGAL ACTION WITH RESPECT TO A CLAIM THAT HAS BEEN FINALLY DENIED MUST BE
COMMENCED NO LATER THAN ONE YEAR AFTER THE DATE OF THE PLAN’S FINAL DENIAL OF
SUCH CLAIM UPON APPEAL.


 


SECTION 6 - AMENDMENT OR TERMINATION


 


6.1                                 AMENDMENT OR TERMINATION.  THE BOARD OF
DIRECTORS MAY AMEND OR TERMINATE, IN WHOLE OR IN PART, THE PLAN WITHOUT THE
CONSENT OF ANY MEMBER, BENEFICIARY OR OTHER PERSON; PROVIDED, HOWEVER, THAT NO
AMENDMENT OR TERMINATION OF THE PLAN SHALL RETROACTIVELY IMPAIR OR OTHERWISE
ADVERSELY AFFECT THE RIGHTS OF ANY MEMBER OR BENEFICIARY TO BENEFITS UNDER THE
PLAN


 


15

--------------------------------------------------------------------------------



 


WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH ACTION; AND PROVIDED FURTHER, THAT
AN ACCRUED BENEFIT MAY BE DECREASED AS A RESULT OF EQUIVALENT INCREASES IN THE
MEMBER’S QUALIFIED PLAN RETIREMENT BENEFIT DUE TO INCREASES IN APPLICABLE CODE
LIMITATIONS.  NOTWITHSTANDING THE FOREGOING, THE BOARD OF DIRECTORS MAY AMEND
THE PLAN AS IT DEEMS NECESSARY TO COMPLY WITH APPLICABLE LAW, INCLUDING CODE
SECTION 409A AND REGULATIONS THEREUNDER.


 


SECTION 7 - GENERAL PROVISIONS


 


7.1                                 MEMBER’S RIGHTS UNSECURED.  THE RIGHT OF ANY
MEMBER TO RECEIVE FUTURE PAYMENTS UNDER THE PROVISIONS OF THE PLAN SHALL BE AN
UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE BANK.  THE BANK SHALL BE UNDER
NO OBLIGATION TO ESTABLISH ANY SEPARATE FUND, PURCHASE ANY ANNUITY CONTRACT, OR
IN ANY OTHER WAY MAKE ANY SPECIAL PROVISION OR SPECIFICALLY EARMARK ANY FUNDS
FOR THE PAYMENT OF AMOUNTS CALLED FOR UNDER THE PLAN.  IF THE BANK CHOOSES TO
ESTABLISH SUCH A FUND, OR PURCHASE SUCH AN ANNUITY CONTRACT OR MAKE ANY OTHER
AGREEMENT TO PROVIDE FOR SUCH PAYMENTS, THAT FUND, CONTRACT OR ARRANGEMENT SHALL
REMAIN PART OF THE BANK’S GENERAL ASSETS AND NO PERSON CLAIMING PAYMENTS UNDER
THE PLAN SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO ANY SUCH FUND,
CONTRACT OR ARRANGEMENT.


 


7.2                                 NON-ASSIGNABILITY.  NONE OF THE BENEFITS,
PAYMENTS, PROCEEDS OR CLAIMS OF ANY MEMBER OR BENEFICIARY SHALL BE SUBJECT TO
ANY CLAIM OF ANY CREDITOR OF ANY MEMBER OR BENEFICIARY AND, IN PARTICULAR, THE
SAME SHALL NOT BE SUBJECT TO ATTACHMENT OR GARNISHMENT OR OTHER LEGAL PROCESS BY
ANY CREDITOR OF SUCH MEMBER OR BENEFICIARY, NOR SHALL ANY MEMBER OR BENEFICIARY
HAVE ANY RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE, ENCUMBER OR ASSIGN ANY
OF THE BENEFITS OR PAYMENTS OR PROCEEDS WHICH HE OR SHE MAY EXPECT TO RECEIVE,
CONTINGENTLY OR OTHERWISE, UNDER THE PLAN.  NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL COMPLY WITH THE TERMS OF A DOMESTIC RELATIONS ORDER APPLICABLE TO A
MEMBER’S INTEREST IN THE PLAN, PROVIDED THAT SUCH ORDER DOES NOT REQUIRE THE
PAYMENT OF BENEFITS IN A MANNER OR AMOUNT, OR AT A TIME, INCONSISTENT WITH THE
TERMS OF THE PLAN.  THE BANK SHALL HAVE NO LIABILITY TO ANY MEMBER OR
BENEFICIARY TO THE EXTENT THAT HIS OR HER BENEFIT IS REDUCED IN ACCORDANCE WITH
THE TERMS OF A DOMESTIC RELATIONS ORDER THAT THE BANK APPLIES IN GOOD FAITH.  IN
DETERMINING THE AMOUNT OF ANY SUPPLEMENTAL BENEFIT UNDER SECTION 3.1 OR 4.1 OF
THE PLAN, THE AMOUNT OF QUALIFIED PLAN BENEFIT TAKEN INTO ACCOUNT UNDER
SECTION 3.1(C) OR 4.1(C), RESPECTIVELY, SHALL BE DETERMINED PRIOR TO REDUCTION
FOR ANY AWARD UNDER A QUALIFIED DOMESTIC RELATIONS ORDER RELATING TO SUCH
BENEFIT.


 


7.3                                 SMALL BENEFITS.  IF THE PRESENT VALUE OF
AGGREGATE SUPPLEMENTAL BENEFIT AS OF THE PENSION COMMENCEMENT DATE IS LESS THAN
THE DOLLAR LIMITATION ON ELECTIVE DEFERRALS AS THEN IN EFFECT UNDER CODE
SECTION 402(G), THE BANK SHALL PAY THE PRESENT VALUE OF SUCH BENEFIT TO THE
MEMBER OR BENEFICIARY, AS APPLICABLE, IN A SINGLE LUMP SUM IN LIEU OF ANY
FURTHER BENEFIT PAYMENTS HEREUNDER.  PRESENT VALUE SHALL BE CALCULATED AS
PROVIDED IN THE QUALIFIED PLAN.


 


7.4                                 TAXES.  THE ADMINISTRATOR SHALL WITHHOLD ALL
FEDERAL, STATE OR LOCAL TAXES THAT IT REASONABLY BELIEVES ARE REQUIRED TO BE
WITHHELD FROM ANY PAYMENTS UNDER THE PLAN.


 


7.5                                 LIMITATION OF MEMBER’S RIGHTS.  NOTHING
CONTAINED IN THE PLAN SHALL CONFER UPON ANY PERSON A RIGHT TO BE EMPLOYED OR TO
CONTINUE IN THE EMPLOY OF THE BANK, OR INTERFERE IN ANY WAY WITH THE RIGHT OF
THE BANK TO TERMINATE THE EMPLOYMENT OF A MEMBER AT ANY TIME, WITH OR WITHOUT
CAUSE.


 


16

--------------------------------------------------------------------------------



 


7.6                                 RECEIPT AND RELEASE.  ANY PAYMENT TO ANY
PARTICIPANT OR BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN SHALL,
TO THE EXTENT THEREOF, BE IN FULL SATISFACTION OF ALL CLAIMS AGAINST THE BANK OR
THE PLAN, AND THE ADMINISTRATOR MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS
A CONDITION PRECEDENT TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE TO SUCH
EFFECT.  IF REQUESTED, SUCH RECEIPT AND RELEASE SHALL BE EXECUTED BY THE
PARTICIPANT OR BENEFICIARY NO LATER THAN 90 DAYS AFTER THE PARTICIPANT’S
SCHEDULED PAYMENT COMMENCEMENT DATE.  IF ANY PARTICIPANT OR BENEFICIARY IS
DETERMINED BY THE ADMINISTRATOR TO BE INCOMPETENT BY REASON OF PHYSICAL OR
MENTAL DISABILITY (INCLUDING MINORITY) TO GIVE A VALID RECEIPT AND RELEASE, THE
ADMINISTRATOR MAY CAUSE THE PAYMENT OR PAYMENTS BECOMING DUE TO SUCH PERSON TO
BE MADE TO ANOTHER PERSON FOR HIS OR HER BENEFIT WITHOUT RESPONSIBILITY ON THE
PART OF THE ADMINISTRATOR OR THE BANK TO FOLLOW THE APPLICATION OF SUCH FUNDS.


 


7.7                                 UNCLAIMED BENEFIT.  EACH MEMBER SHALL KEEP
THE COMPANY INFORMED OF HIS OR HER CURRENT ADDRESS AND THE CURRENT ADDRESS OF
HIS OR HER SPOUSE.  THE COMPANY SHALL NOT BE OBLIGATED TO SEARCH FOR THE
WHEREABOUTS OF ANY PERSON.  IN THE EVENT ANY PERSON WHO IS ENTITLED TO A BENEFIT
FROM THE PLAN CANNOT BE LOCATED AND SUCH BENEFIT REMAINS UNPAID FOR ONE YEAR
AFTER THE DATE PAYMENT WAS DUE, THE AMOUNT REQUIRED TO PAY SUCH BENEFIT SHALL
REMAIN IN THE RABBI TRUST (IF APPLICABLE) OR ELSE RETAINED BY THE COMPANY;
PROVIDED, HOWEVER, THAT IF THE PERSON WHO IS ENTITLED TO THE BENEFIT IS
SUBSEQUENTLY LOCATED, THE BENEFIT SHALL BE RESTORED AND PAID TO SUCH PERSON
WITHOUT PROVISION FOR INTEREST.


 


7.8                                 GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED,
ADMINISTERED, AND GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.  IF ANY PROVISION SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS
HEREOF SHALL CONTINUE TO BE FULLY EFFECTIVE.


 


7.9                                 DESIGNATION OF BENEFICIARY.  EACH MEMBER MAY
FILE WITH THE ADMINISTRATOR A WRITTEN DESIGNATION OF ONE OR MORE PERSONS AS THE
BENEFICIARY WHO SHALL BE ENTITLED TO RECEIVE THE AMOUNT, IF ANY, PAYABLE UNDER
THE PLAN UPON THE MEMBER’S DEATH.  THE MEMBER MAY, FROM TIME TO TIME, REVOKE OR
CHANGE HIS OR HER BENEFICIARY DESIGNATION WITHOUT THE CONSENT OF ANY PRIOR
BENEFICIARY BY FILING A NEW DESIGNATION WITH THE ADMINISTRATOR.  THE LAST SUCH
DESIGNATION RECEIVED BY THE ADMINISTRATOR SHALL BE CONTROLLING; PROVIDED,
HOWEVER, THAT NO DESIGNATION, OR CHANGE OR REVOCATION THEREOF, SHALL BE
EFFECTIVE UNLESS RECEIVED BY THE ADMINISTRATOR PRIOR TO THE MEMBER’S DEATH, AND
IN NO EVENT SHALL IT BE EFFECTIVE AS OF A DATE PRIOR TO SUCH RECEIPT.  IF THE
ADMINISTRATOR IS IN DOUBT AS TO THE RIGHT OF ANY PERSON TO RECEIVE SUCH AMOUNT,
THE ADMINISTRATOR MAY RETAIN SUCH AMOUNT, WITHOUT LIABILITY FOR ANY INTEREST
THEREON, UNTIL THE RIGHTS THERETO ARE DETERMINED, OR THE ADMINISTRATOR MAY PAY
SUCH AMOUNT INTO ANY COURT OF COMPETENT JURISDICTION AND SUCH PAYMENT SHALL BE A
COMPLETE DISCHARGE OF THE LIABILITY OF THE PLAN AND THE BANK THEREFOR.  IF NO
BENEFICIARY IS DESIGNATED OR NO DESIGNATED BENEFICIARY SURVIVES THE MEMBER,
PAYMENT SHALL BE MADE IN A SINGLE LUMP SUM TO THE MEMBER’S ESTATE.


 


7.10                           SUCCESSORSHIP.  THE PLAN SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE BANK AND ITS SUCCESSORS AND ASSIGNS, AND THE
MEMBERS, AND THE SUCCESSORS, ASSIGNS, DESIGNEES AND ESTATES OF THE MEMBERS.  THE
PLAN SHALL ALSO BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSOR BANK
OR ORGANIZATION SUCCEEDING TO SUBSTANTIALLY ALL OF THE ASSETS AND BUSINESS OF
THE BANK, BUT NOTHING IN THE PLAN SHALL PRECLUDE THE BANK FROM MERGING OR
CONSOLIDATING INTO OR WITH, OR TRANSFERRING ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO, ANOTHER BANK WHICH ASSUMES THE PLAN AND ALL OBLIGATIONS OF THE BANK
HEREUNDER.  THE BANK AGREES THAT IT WILL MAKE APPROPRIATE PROVISION FOR THE
PRESERVATION OF MEMBERS’ RIGHTS UNDER THE PLAN IN ANY AGREEMENT OR PLAN WHICH


 


17

--------------------------------------------------------------------------------



 


IT MAY ENTER INTO TO EFFECT ANY SUCH MERGER, CONSOLIDATION, REORGANIZATION OR
TRANSFER OF ASSETS.  IN SUCH A MERGER, CONSOLIDATION, REORGANIZATION, OR
TRANSFER OF ASSETS AND ASSUMPTION OF PLAN OBLIGATIONS OF THE BANK, THE TERM BANK
SHALL REFER TO SUCH OTHER BANK AND THE PLAN SHALL CONTINUE IN FULL FORCE AND
EFFECT.


 


7.11                           INDEMNIFICATION.  NO COMMITTEE MEMBER SHALL BE
PERSONALLY LIABLE BY REASON OF ANY INSTRUMENT EXECUTED BY HIM OR ON HIS BEHALF,
OR ACTION TAKEN BY HIM, IN HIS CAPACITY AS A COMMITTEE MEMBER NOR FOR ANY
MISTAKE OF JUDGMENT MADE IN GOOD FAITH.  THE BANK SHALL INDEMNIFY AND HOLD
HARMLESS THE PLAN AND EACH COMMITTEE MEMBER AND EACH EMPLOYEE, OFFICER OR
DIRECTOR OF THE BANK OR THE PLAN, TO WHOM ANY DUTY, POWER, FUNCTION OR ACTION IN
RESPECT OF THE PLAN MAY BE DELEGATED OR ASSIGNED, OR FROM WHOM ANY INFORMATION
IS REQUESTED FOR PLAN PURPOSES, AGAINST ANY COST OR EXPENSE (INCLUDING FEES OF
LEGAL COUNSEL) AND LIABILITY (INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM OR
LEGAL ACTION WITH THE APPROVAL OF THE BANK) ARISING OUT OF ANYTHING DONE OR
OMITTED TO BE DONE IN CONNECTION WITH THE PLAN, UNLESS ARISING OUT OF SUCH
PERSON’S FRAUD OR BAD FAITH.


 


7.12                           HEADINGS AND SUBHEADINGS.  HEADINGS AND
SUBHEADING IN THIS PLAN ARE INSERTED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN THE CONSTRUCTION OF THE PROVISIONS HEREOF.


 

IN WITNESS WHEREOF, and pursuant to adoption of this Plan Document by the Board
of Directors of the Bank has caused this Plan Document to be executed this 4th
day of May, 2009 by:

 

 

/s/ Janelle K. Authur

 

/s/ Ellen McLaughlin

Janelle K. Authur

 

Ellen McLaughlin

Senior Vice President and Executive

 

Senior Vice President and General Counsel

Director of Human Resources

 

 

 

18

--------------------------------------------------------------------------------